In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

*************************
FRANK HARRIS, parent of                     *
JORDAN HARRIS, a minor,                     *
                                            * No. 07-60V
                  Petitioner,               * Special Master Christian J. Moran
                                            *
v.                                          * Filed: June 2, 2014
                                            *
SECRETARY OF HEALTH                         * Attorneys’ fees and costs;
AND HUMAN SERVICES,                         * stipulation of fact; award in
                                            * the amount to which respondent
                  Respondent.               * does not object
*************************
Ronald C. Homer, Conway, Homer & Chin-Caplan, P.C., Boston, MA, for
Petitioner;
Voris E. Johnson, United States Dep’t of Justice, Washington, DC, for Respondent.

               UNPUBLISHED DECISION ON FEES AND COSTS1

      On April 23, 2014, petitioner filed a Motion for Attorney Fees and Costs.
Respondent filed a Stipulation of Fact Concerning Attorneys’ Fees and Costs
(“Stipulation”). The Court awards the amount to which respondent has not
objected.

      On January 24, 2007, petitioner, Frank Harris, filed a petition for
compensation on behalf of his minor son, Jordan Harris, alleging that Jordan
received a diphtheria-tetanus-acellular pertussis (“DTaP”) vaccination on May 7,
2004, and subsequently suffered the onset of a seizure disorder, which petitioner
contended was caused by the vaccination.


       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
       A decision denying compensation was issued on May 27, 2011. 2011 WL
2446321. The Court of Federal Claims reversed this decision and remanded with
instructions to determine an award of damages for petitioner. 102 Fed. Cl. 282
(2011). On January 18, 2013, a decision awarding damages was issued based on
the parties’ proffer. 2013 WL 599976. However, on January 28, 2014, the Federal
Circuit reversed the ruling by the Court of Federal Claims, finding that Mr. Harris
was not entitled to compensation under the Vaccine Act. Snyder v. Sec’y of
Health and Human Servs., 2014 WL 292399.

       Even though compensation was denied, a petitioner who brings a petition in
good faith and who has a reasonable basis for the petition may be awarded
attorneys’ fees and costs. See 42 U.S.C. § 300aa–15(e)(1). The Court’s 2011
Opinion directing compensation be awarded to petitioner justifies a finding of
reasonable basis. Respondent does not contend that petitioner failed to satisfy
these criteria. Thus, petitioner is eligible for an award of attorneys’ fees and costs.

      In his Motion for Attorney Fees and Costs, Mr. Harris requested a total of
$241,668.55 in attorneys’ fees and costs, including $186,856.00 in attorneys’ fees
and $54,562.55 in attorneys’ costs. The expenses may be divided into the
following phases:
         Summary of Requested Attorneys’ Fees and Costs by Phase
 Phase                                    Attorneys’ Fees Attorneys’ Cost
 Special Master/Entitlement                  $124,552.40      $36,512.07
 Court of Federal Claims/Motion for
                                              $22,654.40          $34.50
 Review
 Special Master/Damages                       $15,129.10      $14,963.93
 Federal Circuit/Appeal                       $22,640.20       $2,222.37
 Special Master/Attorneys’ Fees and Costs      $1,909.90         $829.68
 Total Requested Fees and Costs              $186,856.00      $54,562.55

       After informal discussions, Mr. Harris amended his request and respondent
filed the above-referenced Stipulation, requesting a final award of attorneys’ fees
and costs in the amount of $225,071.60. Additionally, Mr. Harris filed a statement
of costs in compliance with General Order No. 9, stating that he incurred $250.00
in costs while pursuing this claim. Respondent states that she does not object to a
total award in the amount of $225,321.60 for attorneys’ fees and costs and
petitioner’s costs.



                                           2
      A status conference to discuss petitioner’s Motion for Attorney Fees and
Costs was held on May 8, 2014. After reviewing the request and Stipulation, the
Court awards the following:

       1. A lump sum payment of $225,071.60 in the form of a check payable
          to petitioner’s attorney, Ronald C. Homer, of the law firm Conway,
          Homer & Chin-Caplan, P.C., and petitioner, Frank Harris, for attorneys’
          fees and costs available under 42 U.S.C. § 300aa-15(e);

       2. A lump sum payment of $250.00 in the form of a check payable to
          petitioner, Frank Harris.

      The Court thanks the parties for their cooperative efforts in resolving this
matter. The Clerk shall enter judgment accordingly.2

IT IS SO ORDERED.

                                                                   S/Christian J. Moran
                                                                   Christian J. Moran
                                                                   Special Master




2
         Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each party
filing a notice renouncing the right to seek review by a United States Court of Federal Claims
judge.


                                                3